NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5064-16T1


BRIAN PALADINO,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                    Submitted February 27, 2019 – Decided April 17, 2019

                    Before Judges Koblitz and Currier.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Brian Paladino, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Kevin J. Dronson,
                    Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Brian Paladino, a State inmate, appeals from the sanction

imposed by the Department of Corrections (DOC) after a finding of guilt of

committing a prohibited act. Appellant contends the sanction of thirty days loss

of recreational privileges is not permissible under N.J.A.C. 10A:4-5. We affirm.

      Appellant was charged with several prohibited acts after striking his

cellmate with a cane. Following a disciplinary hearing, appellant was found

guilty of *.306, "conduct which disrupts or interferes with the security or orderly

running of the correctional facility"; and *.014, "unauthorized physical contact

with any person with an article, item or material, such as anything readily

capable of inflicting bodily injury."       The hearing officer noted appellant's

written statement in which he admitted striking his cellmate with a cane, and

video surveillance footage depicting the act.

      The hearing officer imposed sanctions of thirty days loss of recreational

privileges, 180 days of administrative segregation, and 120 days loss of

commutation time. The officer advised the sanctions were imposed to "maintain

the orderly running of the institution" and the situation could have been much

worse if officers were not already on the floor responding to issues with

appellant.




                                                                           A-5064-16T1
                                        2
        Appellant appealed the decision, arguing the proper infraction was *.014 1

and the hearing was untimely. The DOC reviewed and affirmed the findings

and sanctions.2

        On appeal, appellant raises a new argument, contending the imposed

sanction of loss of recreational privileges is impermissible. We disagree.

        Our role in reviewing a prison disciplinary decision is limited. Figueroa

v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010). Generally,

the decision must not be disturbed on appeal unless it was arbitrary, capricious,

or unreasonable, or lacked the support of "substantial credible evidence in the

record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980).

        A conviction under prohibited act *.014 results in a sanction of no less

than ninety-one days of administrative segregation, as well as one or more of

the additional sanctions required under N.J.A.C. 10A:4-5.1(g). Thirty days loss

of recreational privileges is one of the additional sanctions listed. N.J.A.C.

10A:4-5.1(g)(1) ("Loss of one or more correctional facility privileges up to

[thirty] calendar days.").


1
  Appellant was originally charged with *.003, "assaulting any person with a
weapon." However, the charge was modified to a *.014 infraction by the hearing
officer.
2
    Appellant does not reassert these contentions in this appeal.
                                                                          A-5064-16T1
                                         3
     The decision of the hearing officer was based on sufficient credible

evidence, and the decision of the DOC was not arbitrary, capricious, or

unreasonable.

     Affirmed.




                                                                  A-5064-16T1
                                   4